Name: Commission Regulation (EEC) No 1090/76 of 11 May 1976 fixing the amount of the premium for grubbing apple trees and pear trees of certain varieties and the conditions for granting such premium
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production;  agricultural activity
 Date Published: nan

 No L 124/8 Official Journal of the European Communities 12 . 5 . 76 COMMISSION REGULATION (EEC) No 1090/76 of 11 May 1976 fixing the amount of the premium for grubbing apple trees and pear trees of certain varieties and the conditions for granting such premium  trees of other varieties , shall mean apple trees and pear trees which have been planted on the same plot as the above, alternating with them to ensure their fertilization , provided that at least two-thirds of trees on the said plot are trees of the 'Golden Delicious ', 'Starking Delicious', ' Imperatore' or 'Passe Crassane' varieties . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 794/76 of 6 April 1976 laying down further measures for reorganizing Community fruit production ('), and in particular Articles 1 and 3 thereof, Whereas in order to achieve the objectives of Regula ­ tion (EEC) No 794/76 the conditions for granting the premium provided for by that Regulation should be defined ; whereas the trees which may be included in the grubbing scheme should therefore be specified and, in respect of each type of cultivation , the minimum area or the minimum number of trees should be laid down ; Whereas to prevent grubbed trees from being replanted they must be rendered unsuitable for this purpose ; Whereas, for the scheme to be effective , the particu ­ lars to be shown on the application for the grant of the premium must be specified and the information provided must be verified ; Whereas before the premium referred to in Article 3 (2) of Regulation (EEC) No 794/76 is paid it must be ascertained that grubbing has actually taken place ; whereas such finding must be certified so that the applicant can furnish proof to this effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, ¢ 1 . For fully planted orchards the premium shall only be granted if grubbing is , in the case of a given species, carried out over an area of at least :  25 ares of standard trees,  15 ares of half-standard trees,  15 ares of bush trees . Within the meaning of this Regulation , fully planted orchards shall mean those with a density of at least :  for standard trees : 100 per hectare,  for half-standard trees : 170 per hectare,  for bush trees : 340 per hectare . 2 . For trees planted irregularly over one and the same holding and for mixed cultivation , the premium shall be granted only if at least 50 bush trees or 25 standard or half-standard trees are grubbed . To calculate the premium the area covered shall be determined as follows :  100 m2 per standard tree,  60 m2 per half-standard tree,  30 m2 per bush tree . 3 . The amount of the grubbing premium shall be fixed on the basis of 1 100 units of account per hectare . HAS ADOPTED THIS REGULATION : Article 1 Article 3 Grubbed trees must be rendered unsuitable for replanting. Article 4 For the purposes of Regulation (EEC) No 794/76 :  apple trees of the 'Golden Delicious ', 'Starking Delicious' and ' Imperatore ' varieties and pear trees of the 'Passe Crassane' variety, shall mean healthy trees capable of normal yield of table fruit of these varieties which were planted during the winter of 1970/71 at the latest ; The application for the grant of the premium shall be lodged with the competent authority appointed by each Member State . For each species in respect of which the premium is applied for, it shall include :(') OJ No L 93 , 8 . 4 . 1976, p . 3 . 12 . 5 . 76 Official Journal of the European Communities No L 124/9 After having carried out this check and recorded the signed undertaking by the grower not to plant any new apple trees, pear trees or peach trees on his holding other than those specified in Article 2 (2) (b) of Regulation (EEC) No 794/76 for a period of five years from the date of grubbing, the competent authority shall state that the application can be approved . (a)  the area covered in the case of a fully planted orchard , the number of trees in the case of an irregularly planted orchard or of mixed cultiva ­ tion ;  the approximate age of the trees and the type of cultivation ; (b)  the area covered by trees to be grubbed in the case of a fully planted orchard , the number of trees to be grubbed in the case of an irregularly planted orchard or of mixed cultivation ;  the approximate age of the trees and the type of cultivation to be grubbed ;  the varieties to be grubbed , broken down , where appropriate , into main varieties (Golden Delicious, Starking Delicious, Imperatore , Passe Crassane) and incidental varieties ;  the yield from the trees to be grubbed during the last three years ;  the proposed date of grubbing. Article 6 At the request of the party concerned, the representa ­ tive appointed by the competent authority shall certify that grubbing has been carried out and when it took place . . Article 7 The grower shall furnish the proof referred to in Article 3 (2) of Regulation (EEC) No 794/76 by presenting the certificate referred to in Article 6 to the competent authority. Article 5 Article 8 On receipt of the application the representative appointed by the competent authority shall check the information referred to in Article 4 (a) and the first , second and third indents of (b). This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1976 . For the Commission P.J. LARDINOIS Member of the Commission